DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “camera” in claim 3, “microphone” in claim 4 and “sensor” in claim 22 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 12 is objected to because of the following informalities:  the phrase “the then-current” in line 3 needs to be changed to “a current”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 11-13, 15, 17-18, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 8,858,331 B2) in view of Dion et al. (US 2018/0126248 A1).
 being produced via operation of the fitness equipment by a user (col. 5 lines 35-38, col. 5 lines 41-57, col. 7 lines 6-9), receiving the output at a control device (i.e. game client, Fig. 1, col. 5 lines 58-60), at least intermittently transmitting, by the control device, a data signal whose content includes a numerical indication of an amount of intensity to be used as an input by a fitness game or other application, wherein the fitness game or other application is implemented on computing device (i.e. 300, col. 5 lines 29-30), and wherein the numerical indication may or may not represent the actual amount of intensity being produced (col. 5 lines 58-67, col. 6 lines 7-9, col. 7 lines 6-9), receiving, at the computing device, the data signal (col. 5 lines 58-67, col. 6 lines 7-9, col. 7 lines 6-9), and in the fitness game or other application, using the numerical indication included in the received data signal as the amount of intensity being produced by the user of the fitness equipment (col. 5 lines 64-67, col. 6 lines 6-9, col. 7 lines 6-9); wherein, in a first operational state, the numerical indication included in the content of the transmitted and received data signal represents the actual amount of intensity being produced via operation of the fitness equipment by the user (col. 5 lines 58-67, col. 6 lines 7-9, col. 7 lines 6-9 and lines 25-29); and wherein, in a second operational state, the numerical indication included in the content of the transmitted and received data signal is a virtual intensity amount corresponding to when a player having accumulated the excessive quantity of exercise to be greater than or equal to a predetermined value selects a cruise control mode, the game server may operate to provide at least one of exercise intensity information of when entering into the cruise control mode, predetermined exercise intensity information, and exercise intensity information designated by the player, instead of providing exercise intensity information in response to the player exercising”).  
Song teaches the fitness equipment being capable of measuring the quantity of exercise as consumed calories, metabolic equivalents of task (MET), a heart rate, and the like (col. 5 lines 47- 49). Song uses intensity as the parameter being output. Song is silent about outputting power/measuring the quantity of exercise as power. 
Regarding claim 1, Dion teaches measuring and outputting power while exercising (¶ [0076], ¶ [0081], ¶ [0121], ¶ [0132]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Song’s invention wherein power is the quantity of exercise being measured/outputted as taught by Dion in order to enable the user train for sport specific exercises (i.e. cycling events) and to improve upon their power output and exercise efficiency.  

Regarding claim 5, Song as modified by Dion teaches wherein the control device implements a cruise control application that establishes the cruise control set-point amount (Song: col. 2 line 59 – col. 3 line 14, col. 9 line 43 -  col. 10 line 43, col. 3 lines 6-14 recites: “when a player having accumulated the excessive quantity of exercise to be greater than or equal to a predetermined value selects a cruise control mode, the game server may operate to provide at least one of exercise intensity information of when entering into the cruise control mode, predetermined exercise intensity information, and exercise intensity information designated by the player, instead of providing exercise intensity information in response to the player exercising”).   
Regarding claim 6, Song as modified by Dion teaches wherein the cruise control application controls whether the control device is in the first operational state or the second operational state (Song: col. 2 line 59 – col. 3 line 14, col. 9 line 43 -  col. 10 line 43, col. 3 lines 6-14 recites: “when a player having accumulated the excessive quantity of exercise to be greater than or equal to a selects a cruise control mode, the game server may operate to provide at least one of exercise intensity information of when entering into the cruise control mode, predetermined exercise intensity information, and exercise intensity information designated by the player, instead of providing exercise intensity information in response to the player exercising”).    
Regarding claim 7, Song as modified by Dion teaches the method further comprising a step, while in the first operational state, of receiving, by the control device, an input interpreted as a command to change from the first operational state to the second operational state (Song: col. 2 line 59 – col. 3 line 14, col. 9 line 43 -  col. 10 line 43, col. 3 lines 6-14 recites: “when a player having accumulated the excessive quantity of exercise to be greater than or equal to a predetermined value selects a cruise control mode, the game server may operate to provide at least one of exercise intensity information of when entering into the cruise control mode, predetermined exercise intensity information, and exercise intensity information designated by the player, instead of providing exercise intensity information in response to the player exercising”).    
Regarding claim 8, Song as modified by Dion teaches the method further comprising a subsequent step, while in the second operational state, of receiving, by the control device, an input interpreted as a command to change from the second operational state back to the first operational state (Song: col. 2 line 59 – col. 3 line 14, 
Regarding claim 9, Song as modified by Dion teaches the method further comprising a subsequent step, while in the second operational state, of forcing operation to return from the second operational state back to the first operational state when a particular condition exists as determined by the control device (Song: col. 2 line 59 – col. 3 line 14, col. 9 line 43 - col. 10 line 43, it is Office’s position that according to Song’s teachings, that when the accumulated exercise intensity is fully consumed and the user does not have any excess exercise intensity accumulated to be used, the system would no longer be in the cruise control mode).  
Regarding claim 11, Song as modified by Dion teaches the method further comprising a step of receiving, by the control device, an input that establishes the cruise control set-point amount (Song: col. 2 line 59 – col. 3 line 14, col. 9 line 43 -  col. 10 line 43, col. 3 lines 6-14 recites: “when a player having accumulated the excessive quantity of exercise to be greater than or equal to a predetermined value selects a cruise control mode, the game server may operate to provide at least one of exercise intensity information of when entering into the cruise control mode, predetermined exercise intensity information, and exercise intensity information designated by the player, instead of providing exercise intensity information in response to the player exercising”).  
Regarding claim 12, Song as modified by Dion teaches wherein the step of receiving an input that establishes the cruise control set-point amount includes receiving an input that establishes the cruise control set-point amount as a current actual amount of intensity being produced via operation of the fitness equipment by the user (Song: col. 2 line 59 – col. 3 line 14, col. 9 line 43 -  col. 10 line 43, col. 3 lines 6-14 recites: “when a player having accumulated the excessive quantity of exercise to be greater than or equal to a predetermined value selects a cruise control mode, the game server may operate to provide at least one of exercise intensity information of when entering into the cruise control mode, predetermined exercise intensity information, and exercise intensity information designated by the player, instead of providing exercise intensity information in response to the player exercising”; Dion teaches measuring and outputting power while exercising (¶ [0076], ¶ [0081], ¶ [0121], ¶ [0132])).  
Regarding claim 13, Song as modified by Dion teaches wherein the step of receiving an input that establishes the cruise control set-point amount includes receiving direct entry of a value to be used as the cruise control set-point amount (Song: col. 2 line 59 – col. 3 line 14, col. 9 line 43 -  col. 10 line 43, col. 9 line 66 – col. 10 line 6 recites: “In the cruise control mode, the player may change exercise intensity information that the player desires to maintain at a cruise control speed according to the intent of the player. In this case, the game object may move at the cruise control speed more quickly or more slowly than before changing the exercise intensity information and the accumulated excessive quantity of exercise may be more quickly or more slowly consumed”).  
Regarding claim 15, Song as modified by Dion teaches wherein the operation of the control device in the second operational state is related to the accumulation of reserve intensity as tracked by the cruise control application (Song: col. 2 line 59 – col. 3 line 14, col. 9 line 43 - col. 10 line 43; Dion teaches measuring and outputting power while exercising (¶ [0076], ¶ [0081], ¶ [0121], ¶ [0132])).  
Regarding claim 17, Song as modified by Dion teaches wherein, when in the second operational state, if the actual amount of intensity being produced via operation of the fitness equipment by the user is less than the virtual intensity amount that corresponds to the cruise control set-point amount, then the reserve intensity, as tracked by the cruise control application, is decreased accordingly (Song: col. 2 line 59 – col. 3 line 14, col. 9 line 43 - col. 10 line 43; Dion teaches measuring and outputting power while exercising (¶ [0076], ¶ [0081], ¶ [0121], ¶ [0132])).  
Regarding claim 18, Song as modified by Dion wherein, if the reserve intensity, as tracked by the cruise control application, reaches zero, then the control device causes operation to return from the second operational state back to the first operational state, wherein the data signal transmitted by the control device indicates the actual amount of intensity being produced via operation of the fitness equipment by the user (Song: col. 2 line 59 – col. 3 line 14, col. 9 line 43 - col. 10 line 43, it is Office’s position that according to Song’s teachings, that when the accumulated exercise 

Regarding claim 25, Song teaches a computer implemented method (col. 11 lines 44-56) for providing a cruise control function, during a fitness equipment-based workout, to report an intensity output amount based on a cruise control set-point, comprising: during a workout carried out for a period of time on a piece of fitness equipment communicating with a controller (Fig. 1, col. 2 lines 22-27, col. 5 lines 39-40 and lines 58-60): producing, by the fitness equipment, an output corresponding to an actual amount of intensity being produced via operation of the fitness equipment by a user (col. 5 lines 35-38, col. 5 lines 41-57, col. 7 lines 6-9), receiving the output at the equipment controller (col. 5 lines 58-60), at least intermittently transmitting, by the equipment controller, a data signal whose content includes a numerical indication of an amount of intensity to be used as an input by a fitness game or other application, wherein the fitness game or other application is implemented on computing device (i.e. 300, col. 5 lines 29-30), and wherein the numerical indication may or may not represent the actual amount of intensity being produced (col. 5 lines 58-67, col. 6 lines 7-9, col. 7 lines 6-9), receiving, at the computing device, the data signal (col. 5 lines 58-67, col. 6 lines 7-9, col. 7 lines 6-9), and in the fitness game or other application, using the numerical indication included in the received data signal as the amount of intensity when a player having accumulated the excessive quantity of exercise to be greater than or equal to a predetermined value selects a cruise control mode, the game server may operate to provide at least one of exercise intensity information of when entering into the cruise control mode, predetermined exercise intensity information, and exercise intensity information designated by the player, instead of providing exercise intensity information in response to the player exercising”).  
Song teaches the fitness equipment being capable of measuring the quantity of exercise as consumed calories, metabolic equivalents of task (MET), a heart rate, and the like (col. 5 lines 47- 49). Song uses intensity as the parameter being output. Song is 
Regarding claim 25, Dion teaches a fitness equipment having an integrated equipment controller (i.e. 148, abstract, ¶ [0061]-[0062], ¶ [0065]), wherein power is measured and outputted while exercising (¶ [0076], ¶ [0081], ¶ [0121], ¶ [0132]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Song’s invention wherein the controller is integrated with the fitness equipment and wherein power is the quantity of exercise being measured/outputted as taught by Dion in order to reduce the overall cost of the system/apparatus and enable the user train for sport specific exercises (i.e. cycling events) and to improve upon their power output and exercise efficiency.

Regarding claim 29, Song teaches a computer implemented method (col. 11 lines 44-56) for providing a cruise control function, during a fitness equipment-based workout, to report an intensity output amount based on a cruise control set-point, comprising: during a workout carried out for a period of time on a piece of fitness equipment (Fig. 1, col. 2 lines 22-27): receiving, at a control device, an output corresponding to an actual amount of intensity being produced via operation of the fitness equipment (col. 5 lines 35-38, col. 5 lines 41-60, col. 7 lines 6-9), at least intermittently transmitting, by the control device, a data signal whose content includes a numerical indication of an amount of intensity to be used as an input by a fitness game or other application, wherein the fitness game or other application is implemented on computing device (i.e. 300, col. 5 lines 29-30), and wherein the numerical indication may or may not represent the actual amount of intensity being produced, but wherein when a player having accumulated the excessive quantity of exercise to be greater than or equal to a predetermined value selects a cruise control mode, the game server may operate to provide at least one of exercise intensity information of when entering into the cruise control mode, predetermined exercise intensity information, and exercise intensity information designated by the player, instead of providing exercise intensity information in response to the player exercising”).  
Song teaches the fitness equipment being capable of measuring the quantity of exercise as consumed calories, metabolic equivalents of task (MET), a heart rate, and 
Regarding claim 29, Dion teaches measuring and outputting power while exercising (¶ [0076], ¶ [0081], ¶ [0121], ¶ [0132]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Song’s invention wherein power is the quantity of exercise being measured/outputted as taught by Dion in order to enable the user train for sport specific exercises (i.e. cycling events) and to improve upon their power output and exercise efficiency.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Dion as applied to claim 1 above, and further in view of Vock et al. (US 2007/0061106 A1). 
Song as modified by Dion is silent about wherein the output produced by the fitness equipment is an audible noise having one or more attributes corresponding to mechanical motion of the fitness equipment, wherein the attributes corresponding to the mechanical motion are adapted for interpretation as the actual amount of power being produced via the operation of the fitness equipment by the user, wherein the control device receives the output via a microphone, and wherein the control device implements sound processing software that converts the audible noise received via the microphone into a numerical indication of the actual amount of power being produced via operation of the fitness equipment by the user.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Song’s invention in view of Dion wherein the output produced by the fitness equipment is an audible noise having one or more attributes corresponding to mechanical motion of the fitness equipment, wherein the attributes corresponding to the mechanical motion are adapted for interpretation as the actual amount of power being produced via the operation of the fitness equipment by the user, wherein the control device receives the output via a microphone, and wherein the control device implements sound processing software that converts the audible noise received via the microphone into a numerical indication of the actual amount of power being produced via operation of the fitness equipment by the user as taught by Vock in order to provide for a more precise measurement of power as the user exercises while enabling measurement of various parameters using a single sensor (microphone).   

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Dion as applied to claims 1, 5-6 and 11 above, and further in view of Escobedo et al. (US 2013/0252786 A1). 	
Regarding claim 14, Song as modified by Dion teaches wherein the step of receiving an input that establishes the cruise control set-point amount includes selection of a pre-defined set-point value, and using the selected value as the cruise control set-point amount (Song: col. 2 line 59 – col. 3 line 14, col. 9 line 43 -  col. 10 line 43, col. 3 lines 6-14 recites: “when a player having accumulated the excessive quantity of exercise to be greater than or equal to a predetermined value selects a cruise control mode, the game server may operate to provide at least one of exercise intensity information of when entering into the cruise control mode, predetermined exercise intensity information, and exercise intensity information designated by the player, instead of providing exercise intensity information in response to the player exercising”).  
Song as modified by Dion is silent about selection of the pre-defined set-point value from a plurality of different pre-defined set-point values. 
Regarding claim 14, Escobedo teaches a method comprising selecting a predefined set-point value from a plurality of different pre-defined set-point values (Figs. 3-5, abstract, ¶ [0104]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Song’s invention in view of Dion wherein the pre-defined set point value is selected from a plurality of pre-defined set . 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Dion as applied to claim 1 above, and further in view of Rosenberg et al. (US 7,113,166 B1).
	Regarding claim 22, Song teaches wherein the fitness equipment includes a sensor that detects one or more attributes corresponding to mechanical motion of the fitness equipment (col. 5 lines 39-57). Dion teaches the fitness equipment includes an integrated equipment controller (i.e. 148) and a sensor (i.e. 147) that detects one or more attributes corresponding to the mechanical motion of the fitness equipment and outputs a signal along a communication path from the sensor to the integrated equipment controller (abstract, ¶ [0061]-[0062], ¶ [0065]). 
	Song as modified by Dion is silent about wherein the method further comprises intercepting the sensor output signal at an intermediate device, and wherein the output produced by the fitness equipment is the sensor output signal.
Regarding claim 22, Rosenberg teaches a method wherein a fitness equipment (i.e. 10’) includes an integrated equipment controller (i.e. 220) and a sensor (i.e. 52, 72) that detects one or more attributes corresponding to mechanical motion of the fitness equipment and outputs a signal along a communication path from the sensor to the integrated equipment controller (Fig. 6), wherein the method further comprises intercepting the sensor output signal at an intermediate device (i.e. 226, Fig. 6), and 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Song’s invention in view of Dion wherein the fitness equipment includes an integrated equipment controller and the sensor outputs a signal along a communication path from the sensor to the integrated equipment controller and wherein the method further comprises intercepting the sensor output signal at an intermediate device, and wherein the output produced by the fitness equipment is the sensor output signal as taught by Rosenberg in order to accommodate various types of sensors being used in the equipment by converting the sensor signals to signals that can be interpreted by the equipment controller and external devices while allowing for communication/ transmission of data to external devices.


Allowable Subject Matter
Claims 3 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403.  The examiner can normally be reached on Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784